HAWKINS, Judge.
Conviction is for burglary, punishment assessed being confinement in the penitentiary for a term of two years.
The indictment appears to be in proper form. The record is before this court without statement of facts. The only bills of exception complain at the refusal of the court to give certain special charges which were requested by appellant. In the absence of a statement of facts it is impossible for this court to appraise such bills.
No error appearing, the judgment is affirmed.

Affirmed.